Citation Nr: 1203127	
Decision Date: 01/27/12    Archive Date: 02/07/12

DOCKET NO.  08-08 790	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing loss, currently evaluated as 10 percent disabling. 

2.  Entitlement to an increased rating rating for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran served on active duty from June 1953 to June 1956, from June 1960 to June 1963, and from May 1964 to August 1984. 

This matter came to the Board of Veterans' Appeals  (Board) from a June 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). This matter was remanded in May 2009 and June 2010 for further development.  A review of the record shows that the RO has complied with all remand instructions by issuing corrective VCAA notice, associating updated VA outpatient treatment records with the Veteran's claims file, requested information on private treatment records, scheduled the Veteran for VA examinations and issuing supplemental statements of the case.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In the June 2007 rating decision, the RO granted service connection for PTSD, and assigned a 30 percent disability rating, effective March 2007.  The Veteran appealed the initial disability rating assigned.  In December 2011, the RO assigned a 50 percent disability rating, effective March 2007.  Also, by rating decision in June 2007, the RO denied an increased rating for the Veteran's bilateral hearing loss.  The Veteran appealed, and by rating decision in December 2011, the RO assigned a 10 percent rating, effective November 2006.  Although increased ratings have been granted, the issues remain in appellate status, as the maximum schedular ratings have not been assigned.  AB v. Brown, 6 Vet. App. 35 (1993).  

Although the appeal also originally included the issues of service connection for right shoulder disability, back disability, left knee disability and left ankle disability, these benefits were granted by rating decision in December 2011 and are therefore no longer in appellate status.	

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

In January 2010, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant through his authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  

By statement dated in January 2010, the Veteran's representative stated that the Veteran withdraws all appeals pending before the Board.  Since the appellant, through his authorized representative, has in effect withdrawn the appeals of entitlement to increased ratings for bilateral hearing loss and PTSD, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals, and they are dismissed.



ORDER

The Veteran's appeals of entitlement to increased ratings for bilateral hearing loss and for PTSD are dismissed.




		
ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


